EXHIBIT 10.32


COMPENSATORY ARRANGEMENT FOR
PETER DALY, SENIOR VICE-PRESIDENT OF SALES AND MARKETING


Effective as of January 1, 2007


Mr. Daly’s compensation will be variable and determined as a percentage of the
Company’s Adjusted Net Sales (as defined below) as follows:


Commission Percentage
Adjusted Net Sales Per Year
   
0.55%
Up To $30,000,000
0.75%
               $30,000,0001 to $50,000,000
0.50%
      $50,000,0001 and over



On an annual base the Company’s Chief Executive Officer will determine a
baseline gross profit margin for the ensuing fiscal year based on the Company’s
annual budget, anticipated product mix, prior year’s gross margin and other
factors.  For purposes of Mr. Daly’s compensation arrangement, Adjusted Net
Sales shall be equal to the Company’s actual net sales for the fiscal year
multiplied by a gross margin adjustment to take into account certain decreases
in the Company’s actual gross margin.  The gross margin adjustment shall be a
fraction the numerator of which is the actual gross margin on net sales for the
fiscal year and the denominator of which is the baseline gross margin.   If the
actual gross margin exceeds the baseline gross margin or the decrease in actual
gross margin is less than ten percent (10%) of the baseline gross margin, then
actual net sales rather than adjusted net sales for the fiscal year will be used
to determine Mr. Daly’s compensation.  Any change in the Company’s gross margin
resulting from increases or decreases in inventory reserves during the
applicable fiscal year will not be included in the calculation of actual gross
margin for purposes of calculating Mr. Daly’s compensation.  Mr. Daly will
receive periodic draws against his variable compensation, subject to monthly
adjustments, in accordance with the Company’s policies relating to variable
compensation arrangements with its employees.  Mr. Daly’s compensation
arrangement will expire, unless otherwise renewed by the Compensation Committee,
on December 31, 2008.


Mr. Daly will continue to participate in the Blonder Tongue Executive Officer
Bonus Plan for the fiscal year ending December 31, 2007.  Mr. Daly is eligible
to participate in such Executive Officer Bonus Plan with all other executive
officers of the Company in future years to the extent determined by the
Compensation Committee of the Board of Directors.  From time to time, as
determined by the Compensation Committee, Mr. Daly may be granted equity-based
awards including stock purchase options, stock appreciation rights or stock
awards.  Mr. Daly’s total compensation from all sources in any fiscal year will
be capped at $1,000,000.









--------------------------------------------------------------------------------
